UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-7051



SIDNEY TERRY JOSHUA,

                                           Petitioner - Appellant,

          versus


RONALD ANGELONE, Director,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-02-9)


Submitted:   July 10, 2003                 Decided:    July 15, 2003


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sidney Terry Joshua, Appellant Pro Se. Hazel Elizabeth Shaffer,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Sidney      Terry Joshua, a state prisoner, seeks to appeal the

magistrate judge’s order denying relief on his petition filed under

28 U.S.C. § 2254 (2000).*           An appeal may not be taken from the

final order in a habeas corpus proceeding unless a circuit justice

or   judge      issues   a   certificate    of   appealability.   28    U.S.C.

§ 2253(c)(1) (2000).         When, as here, a § 2254 petition is dismissed

solely on procedural grounds, a certificate of appealability will

not issue unless the petitioner can demonstrate both “(1) ‘that

jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right’ and

(2) ‘that jurists of reason would find it debatable whether the

magistrate judge was correct in its procedural ruling.’”               Rose v.

Lee, 252 F.3d 676, 684 (4th Cir.) (quoting Slack v. McDaniel, 529

U.S. 473, 484 (2000)), cert. denied, 122 S. Ct. 318 (2001).                 We

have independently reviewed the record conclude that Joshua has not

made the requisite showing.         See Miller-El v. Cockrell, 123 S. Ct.

1029 (2003).       Accordingly, we deny a certificate of appealability

and dismiss the appeal. We dispense with oral argument because the

facts     and   legal    contentions   are   adequately   presented    in   the




      *
      The parties consented to have a magistrate judge conduct all
proceedings in the case, including the order and entry of a final
judgment in accordance with 28 U.S.C. § 636(c) (2000) and Fed. R.
Civ. P. 73.


                                        2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                  DISMISSED




                                    3